Citation Nr: 0419505	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  01-07 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to initial ratings in excess of 10 percent prior 
to October 30, 2001, and in excess of 30 percent from October 
30, 2001, for Crohn's disease. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel  




INTRODUCTION 

The veteran served on active duty from May 1970 to March 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina. 


FINDINGS OF FACT

1.  The veteran perfected an appeal of a January 2001 rating 
decision of the RO, assigning an initial rating of 10 
percent, following the grant of service connection, for 
Crohn's disease, by timely filing a substantive appeal; 
during the pendency of the appeal, the rating was increased 
to 30 percent from October 30, 2001. 

2.  In June 2004, prior to the promulgation of the Board's 
decision in the appeal, the veteran submitted a written 
statement withdrawing his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met. 38 U.S.C.A. § 7105(d)(5) (West 2002); 
38 C.F.R. § 20.204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History  

In November 1997, the veteran submitted a claim of service 
connection for Crohn's disease.  In a January 2001 rating 
decision, the RO granted service connection for Crohn's 
disease and assigned an initial rating of 10 percent.  The 
veteran then filed a notice of disagreement with the 10 
percent rating, beginning the appeal process.  After the RO 
issued a statement of the case, the veteran perfected his 
appeal by filing a timely substantive appeal.  During the 
pendency of the appeal, the RO increased the rating for 
Crohn's disease to 30 percent, effective from October 30, 
2001.  

The issue on the first page of this decision was pending 
before the Board when, in a written document, dated in June 
2004, the veteran stated that he wished to withdraw his 
appeal.  

Analysis 

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn by the appellant in writing at any time before 
the Board promulgates a decision.  38 C.F.R. § 20.204.  

In this case in a written document, the veteran has withdrawn 
his appeal before the Board has promulgated a decision.  As 
there remains no allegation of error of fact or law for 
appellate consideration, the Board lacks appellate 
jurisdiction and the proper course is to dismiss the appeal.  


ORDER

The appeal as to initial ratings in excess of 10 percent 
prior to October 30, 2001, and in excess of 30 percent from 
October 30, 2001, for Crohn's disease is dismissed. 


		
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





